Citation Nr: 1600548	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  14-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1987 to April 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's claims file has been converted to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in the Virtual VA electronic file.


FINDING OF FACT

A preponderance of the evidence establishes the Veteran's current bilateral hearing loss disability is not attributable to service or shown within the initial post separation year.  


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  VA considers high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Turning to the record, the Veteran satisfies the current disability requirement in light of a January 2013 VA audiological evaluation, which reveals speech discrimination scores of 86 and 90 percent, for the right and left ears respectively.  The Veteran alleges his hearing loss was caused by acoustic trauma from being around tanks and gunfire without hearing protection during active service.  

The record demonstrates that no hearing loss disability manifested during active service.  In this respect, audiological testing performed prior to, during, and after active service all reveal normal hearing for VA purposes.  See June 1985, July 1987 and March 1990 report of medical examinations.  In-service treatment records do not reveal any treatment for, or complaints of, hearing loss.  During his separation examination, the Veteran denied ever experience hearing loss.  See March 1990 report of medical history.  Finally, none of the post-service treatment records indicate a hearing loss disability manifested during active service.  

The record does not contain credible evidence of continuity of symptomatology.  As noted above, the Veteran affirmatively denied experiencing hearing loss during his separation examination in March 1990.  In March 2008, approximately 18 years after service, a VA audiological evaluation revealed normal hearing, bilaterally.  The earliest documented hearing loss of record is contained in a February 2009 private treatment report.  The Board notes the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson, 230 F.3d at 1333.  

Given that the Veteran denied experiencing hearing loss at the conclusion of service, and the nearly twenty years between service and any documented hearing loss, the Board does not find any assertion of continuity of symptomatology credible.  

With respect to the presumptive service provisions of 38 C.F.R. § 3.309(a), the record fails to demonstrate a hearing loss disability manifested to a compensable degree within one year of service discharge.  Therefore, the presumption of service connection related to chronic disabilities does not apply.  

The Board now addresses whether sufficient evidence exists of a nexus between the Veteran's current bilateral hearing loss and active service.  In this respect, the January 2013 VA audiologist opined it is less likely as not (less than 50 percent probability) that the Veteran's current bilateral hearing loss is caused by, or is a result of, military noise exposure.  In explaining her rationale, the audiologist cites to the June 1985 and March 1990 audiological examinations, both of which were normal and do not reveal any significant hearing shifts during service.  

The Board finds the opinion of the January 2013 VA audiologist credible and probative because her opinions are based on the Veteran's pertinent medical history, as well as the results of an audiometric evaluation.  Her report provides an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On the other hand, the record does not contain any competent medical evidence relating the Veteran's current bilateral hearing loss to active service.  Thus, a preponderance of the evidence establishes the Veteran's current bilateral hearing loss is not caused by, or otherwise etiologically related to, active service.

The Board has considered the Veteran's lay statements relating his current bilateral hearing loss to acoustic trauma sustained during active service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., experiencing difficulty hearing; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, a preponderance of the evidence demonstrates the Veteran did not incur a bilateral hearing loss disability during active service, nor did a hearing loss disability manifest to a compensable degree within a year following discharge.  The preponderance of the evidence also demonstrates the Veteran did not experience continuity of symptomatology, and that it is less likely than not any current bilateral hearing loss disability is attributable to active service.  Thus, the claim for entitlement to service connection for bilateral hearing loss is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


